             Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

WANDA I. VAZQUEZ-REINAT,

Plaintiff,

v.                                                      Civil No. 19-1822 (BJM)
COMMISSIONER OF SOCIAL SECURITY,

Defendant.




                                        OPINION AND ORDER

        Wanda I. Vazquez-Reinat (“Vazquez”) seeks review of the final decision of the

Commissioner of the Social Security Administration (“the Commissioner”) finding that Vazquez

was not entitled to disability insurance benefits because, during the period at issue, Vazquez could

perform her past relevant work as an office clerk. Docket No. 1. Vazquez asks for judgment to be

reversed or, alternatively, for remand. Id. at 4. Vazquez filed a memorandum of law in support of

her position. Docket No. 10. The Commissioner answered the complaint, Docket No. 7, and filed

a memorandum in support of the decision. Docket No. 17. This case is before me by consent of

the parties. Docket Nos. 4, 5. After careful review of the administrative record and the briefs on

file, the Commissioner’s decision is AFFIRMED.

                                      STANDARD OF REVIEW

        After reviewing the pleadings and record transcript, the court has “the power to enter a

judgment affirming, modifying, or reversing the decision of the Commissioner.” 20 U.S.C. §

405(g). The court’s review is limited to determining whether the Commissioner and his delegates

employed the proper legal standards and found facts upon the proper quantum of evidence. Manso-

Pizarro v. Secretary of Health & Human Services, 76 F.3d 15, 16 (1st Cir. 1996). The
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 2 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                       2



Commissioner’s findings of fact are conclusive when supported by substantial evidence, 42

U.S.C.§ 405(g), but are not conclusive when derived by ignoring evidence, misapplying the law,

or judging matters entrusted to experts. Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); Ortiz

v. Secretary of Health & Human Services, 955 F.2d 765, 769 (1st Cir. 1991). Substantial evidence

means “‘more than a mere scintilla.’ . . . It means—and means only—'such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938))

(internal citation omitted). The court “must affirm the [Commissioner’s] resolution, even if the

record arguably could justify a different conclusion, so long as it is supported by substantial

evidence.” Rodríguez Pagan v. Secretary of Health & Human Services, 819 F.2d 1, 3 (1st Cir.

1987).

         A claimant is disabled under the Act if he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the statute, a claimant is unable to

engage in any substantial gainful activity when he “is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). In

determining whether a claimant is disabled, all of the evidence in the record must be considered.

20 C.F.R. § 404.1520(a)(3).

         The Commissioner employs a five-step evaluation process to decide whether a claimant is

disabled. 20 C.F.R. § 404.1520; see Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); Goodermote

v. Secretary of Health & Human Services, 690 F.2d 5, 6-7 (1st Cir. 1982). At step one, the
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 3 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                        3



Commissioner determines whether the claimant is currently engaged in “substantial gainful

activity.” If so, the claimant is not disabled. 20 C.F.R. § 404.1520(b). At step two, the

Commissioner determines whether the claimant has a medically severe impairment or combination

of impairments. 20 C.F.R. § 404.1520(c). If not, the disability claim is denied. At step three, the

Commissioner must decide whether the claimant’s impairment is equivalent to a specific list of

impairments contained in the regulations’ Appendix 1, which the Commissioner acknowledges are

so severe as to preclude substantial gainful activity. 20 C.F.R. § 404.1520(d); 20 C.F.R. § 404,

Subpt. P, App. 1. If the claimant’s impairment meets or equals one of the listed impairments, he is

conclusively presumed to be disabled. If not, the evaluation proceeds to the fourth step, through

which the ALJ assesses the claimant’s residual functional capacity (“RFC”) and determines

whether the impairments prevent the claimant from doing the work he has performed in the past.

         An individual’s RFC is his ability to do physical and mental work activities on a sustained

basis despite limitations from his impairments. 20 C.F.R. § 404.1520(e) and 404.1545(a)(1). If the

claimant can perform his previous work, he is not disabled. 20 C.F.R. § 404.1520(e). If he cannot

perform this work, the fifth and final step asks whether the claimant can perform other work

available in the national economy in view of his RFC, as well as age, education, and work

experience. If the claimant cannot, then he is entitled to disability benefits. 20 C.F.R. §

404.1520(f).

         At steps one through four, the claimant has the burden of proving he cannot return to his

former employment because of the alleged disability. Perez v. Secretary of Health & Human

Services, 944 F.2d 1, 5 (1st Cir. 1991). Once a claimant has done this, the Commissioner has the

burden under step five to prove the existence of other jobs in the national economy the claimant

can perform. Ortiz v. Secretary of Health & Human Services, 890 F.2d 520, 524 (1st Cir. 1989).
             Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 4 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                                          4



         Additionally, to be eligible for disability benefits, the claimant must demonstrate that his

disability existed prior to the expiration of his insured status, or his date last insured. Cruz Rivera

v. Secretary of Health & Human Services, 818 F.2d 96, 97 (1st Cir. 1986).

                                                      BACKGROUND

         The following facts are drawn from the transcript (“Tr.”) of the record of the proceedings.

         Vazquez was born on May 7, 1967. Tr. 286. She completed a bachelor’s degree in

administration, Tr. 43, and until December 2010 worked as an office clerk at the Driver’s Services

Center in Aguadilla. Tr. 43, 213.

         On February 1, 2016, Vazquez applied for disability benefits due to fibromyalgia, right L5

radiculopathy, lumbar degenerative disc disease, bilateral carpal tunnel syndrome, asthma,

hypoglycemia, high blood pressure, anxiety, and high cholesterol. Tr. 341. Vazquez claimed that

these conditions became severe enough to prevent her from working starting March 1, 2013, her

alleged onset date. Tr. 24, 342. She claimed that these conditions made her very anxious; that she

suffered from insomnia due to the pain in her back, ribs, arms, and legs; that she suffered from

memory loss; had trouble concentrating on daily activities; could not lift heavy objects as she used

to; could not open jars or bottles; and could not stand or sit for too long. Tr. 81. She was last

insured on June 30, 2016. Tr. 24. The claim was denied initially, on May 5, 2016, upon

reconsideration, on August 19, 2016, and following a hearing before an ALJ, on August 13, 2018.

Id; Tr. 16. The record before the Commissioner is summarized below.

         Medical records show that Dr. Iris A. Acevedo-Marty (“Dr. Acevedo”) treated Vazquez

between at least February 2013 and February 2018.1 Tr. 375. In these visits, Dr. Acevedo treated


         1
           Part of the record here post-dates Vazquez’s date last insured. I summarize that evidence here insofar as it
sheds light on the question of disability within the coverage period. See Frustaglia v. Sec’y of Health & Human Servs.,
829 F.2d 192, 193 (1st Cir. 1987) (explaining that “the ALJ is entitled to consider evidence from a prior denial for the
limited purpose of reviewing the preliminary facts or cumulative medical history necessary to determine whether the
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 5 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                                          5



Vazquez for fibromyalgia; right L5 radiculopathy; lumbar scoliosis and spondylosis; degenerative

disc disease at L4-L5 with disc desiccation & prominent protrusion; bulging L5-S1; hemangioma

at T9; bulging discs at C3-C4, C4-C5, and C5-C6 with compression of both nerve roots; severe

low back pain; severe cervical and thoracic pain; general body pain; depressed mood; and

insomnia. Id.

         On February 28, 2013, Dr. Acevedo reported that Vazquez visited her clinic due to severe

and generalized body pain, cervical lumbar pain, and pain at the small and large joints. Tr. 424.

Vazquez also complained of right leg pain and had a pain score of 10 out of 10. Id. She showed

adequate mass and tone, (5/5) strength on all extremities, intact pinprick, vibration, and

proprioception. Id. Dr. Acevedo diagnosed Vazquez with fibromyalgia and right L5 radiculopathy

and ordered a cervical and lumbar AP and Lat, and Neurontin trial labs. Id. Vazquez again visited

Dr. Acevedo on June 3, 2013, presenting almost constant cervical and generalized body pain. She

scored 9 out of 10 on the pain scale but showed adequate mass and tone, (5/5) strength on all

extremities, intact pinprick, vibration, and proprioception. Tr. 422. Dr. Acevedo recommended

therapy, Neurontin, and Norflex for muscular spams. Id. Vazquez presented similar symptoms on

August 19, 2015. Tr. 420. She was then ordered to take Baclofen, and to undergo a cervical and

lumbar MRI. Id.

         On March 2, 2016, Vazquez again visited Dr. Acevedo, complaining of severe lower back

pain radiating to legs, and severe cervical and thoracic pain. Tr. 419. Dr. Acevedo noted that


claimant was disabled at the time of his second application”); Patoski v. Berryhill, 320 F. Supp. 3d 283, 291 (D. Mass.
2018), aff'd, No. 18-1904, 2019 WL 2574591 (1st Cir. June 24, 2019) (quoting Rivera v. Sec'y of Health & Human
Servs., 19 F.3d 1427 (1st Cir. 1994) (unpublished table opinion)) (“The ALJ may consider medical evidence after the
DLI ‘for what light (if any) it sheds on the question whether claimant's impairment(s) reached disabling severity before
claimant's insured status expired.’”); Casull v. Comm'r of Soc. Sec., No. CV 16-1620 (MEL), 2017 WL 5462185, at
*4–5 (D.P.R. Nov. 14, 2017) (permitting medical evidence outside the coverage period but finding that medical
evidence pre-dating the alleged onset date by more than ten years did not support plaintiff’s claim of severe
impairment); see also Davidson v. Colvin, 164 F. Supp. 3d 926, 941–42 (N.D. Tex. 2015) (collecting cases); Wilson
v. Colvin, 17 F. Supp. 3d 128, 139–40 (D.N.H. 2014) (collecting cases).
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 6 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                       6



Vazquez presented a depressed mood and some insomnia. Id. Vazquez scored 10 out of 10 on the

pain scale but showed adequate mass and tone and (5/5) strength on all extremities. Id. On April

1, 2016, Dr. Acevedo examined MRI tests that Vazquez had undergone and determined that she

presented discogenic disease at L4-L5 with disc desiccation and prominent protrusion, bulging at

L5-S1, T9 hemangioma, slight reversed lordosis, and disc bulging at C3-C4, C4-C5, and C5-C6

with compression of both exiting nerve roots. Tr. 418. Dr. Acevedo recommended that Vazquez

avoid heavy strength, lifting or carrying more than 10 pounds, and high impact exercises. Id. Dr.

Acevedo also recommended that Vazquez increase Cymbalta to 60 mg and keep muscle relaxants

and anti-inflammatories as previously prescribed. Id.

         On August 11, 2016, Vazquez visited Dr. Acevedo for a follow up. Tr. 518. The medical

record shows that Dr. Acevedo diagnosed Vazquez with low back pain, cervicalgia, fibromyalgia,

and anxiety disorder. Tr. 519. Vazquez was found to have (4+/5) strength on all extremities, intact

pinprick, vibration, and proprioception. Tr. 519. On follow-up visits continuing up to February

2018, Vazquez continued to present similar symptoms. Tr. 509-17. During visits in February 2017

and August 2017, Dr. Acevedo reported that Vazquez presented diminished handgrip (4/5) but

adequate strength (5/5) on all other extremities. Tr. 509, 513.

         Between at least February 2016 and January 2018, Vazquez visited the clinic of Dr. Grace

Marini Roman (“Dr. Roman”) for cardiac evaluations and hypertension follow ups. Tr. 568-86. At

the first evaluation, on February 18, 2016, Vazquez was diagnosed with palpitations, essential

hypertension, fatigue, hypercholesterolemia, heart murmur, and adult BMI 26.0-26.9. Tr. 587. On

November 2, 2016, during the third visit to Dr. Roman’s office, Vazquez was diagnosed with

hypertension, tiredness, hypercholesterolemia, fibromyalgia, and adult BMI 27.0-27.9. Tr. 578.

Similar diagnoses appear in the reports from the visits on February 2 and July 6, 2017, Tr. 572,
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 7 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                         7



575, though the July visit also includes a diagnosis of neuropathy of both upper extremities. Tr.

572.

         The Social Security Administration also referred Vazquez to Dr. Martin Martino-Berio

(“Dr. Martino”), a consultant physician. Tr. 448. Following an examination on April 13, 2016, Dr.

Martino reported that Vazquez presented limited ability to grasp, tap her fingers, and button her

shirt, as well as positive Tinel and Phalen tests. Tr. 450. Dr. Martino reported normal range of

motion, strength of (4/5) bilaterally, pain in the hands, limited motion in the hands, and strength

of (3-4/5) in the hands. Tr. 456. Vazquez also presented normal range of motion at the hip, knees,

and ankles, and normal sensation, reflexes, and strength in the lower extremities. Id. Following

this visit, Dr. Martino concluded that Vazquez presented bilateral hand carpal tunnel syndrome

symptoms and back problems that required follow up with a specialist. Tr. 457. Dr. Martino also

referred Vazquez for an x-ray. Id.

         On May 5, 2016, non-examining state agency physician Dr. Pedro Nieves (“Dr. Nieves”)

found that Vazquez suffered from severe spine disorders, severe carpal tunnel syndrome, and non-

severe anxiety disorders. Tr. 193. Dr. Nieves determined that Vazquez could lift or carry 20 pounds

occasionally, and 10 pounds frequently, and that she could stand and/or walk for about 6 hours in

an eight-hour workday, and sit for about 6 hours in an eight-hour workday. Tr. 195. In terms of

Vazquez’s postural limitations, Dr. Nieves determined that Vazquez could frequently climb ramps

or stairs, ladders, ropes, or scaffolds, as well as balance, stoop, kneel, and crouch, but could only

stoop occasionally. Id. Dr. Nieves also reported that Vazquez presented limited handling,

fingering, and feeling in both hands, but that she could use both hands frequently. Tr. 196. Dr.

Nieves based this determination on the evidence in the record showing that Vazquez suffered from

pain limiting her grip, finger tapping, and buttoning, as well as sensory changes, while also
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 8 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                          8



showing a lack of atrophy or longitudinal medical evidence of hands complaints. Id. Dr. Nieves

also considered that the neurological medical evidence of record showed 5/5 on all four

extremities. Id. Non-examining state agency physician Dr. Ramon Ruiz-Alonso (“Dr. Ruiz”)

reviewed all the evidence in the record on August 18, 2016, including allegations of worsening of

symptoms, and affirmed the findings of Dr. Nieves. Tr. 212.

         On July 5, 2018, Vazquez appeared for a hearing before an ALJ. Tr. 41-55. In the hearing,

Vazquez described the conditions that prevented her from working. Tr. 44. Vazquez reported pain

in her neck, numbness in her hands, lack of strength in her hands, and a lot of pain in her legs. Id.

She also stated that she suffered from tingling, that her ankles would fall asleep, and that she felt

heat in her feet, like an iron. Id. She reported a lot of pain in her lower back, shoulders, and neck,

as well as a sharp pain in her right leg that ran to her feet. Id. Vazquez also described the

neurological conditions that afflicted her. She reported suffering from anxiety, and from moments

of depression, which she described as resulting in sadness, loss of appetite, and anxiety. Tr. 45-46.

Vazquez explained that her lower back hurts when she sits for a long time, and that she can only

sit or stand for fifteen minutes before she must rest. Tr. 46. She also explained that she cannot

reach above her shoulders and has trouble opening bottles. Tr. 46-47.

         A vocational expert (“VE”) also testified. Tr. 51-54. The VE identified Vazquez’s previous

job as office clerk (DOT 209.562-010). This position is classified as light work, semiskilled, with

a level three Specific Vocational Preparation (“SVP”). Tr. 52. The ALJ then asked the VE whether

a person with the same age and vocational profile as Vazquez but with the following limitations

could perform Vazquez’s past work: limited to light work; occasionally climbing ramps and stairs;

never climbing ladders, ropes, nor scaffolds; can occasionally balance, stoop, kneel, crouch, but

cannot crawl; can frequently perform handing and fingering, but needs to avoid exposure to
           Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 9 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                         9



pulmonary irritants like dust, gases, industrial chemicals, poorly ventilated areas, fumes, and

extreme temperatures. Id. The VE answered that this person could perform Vazquez’s past work.

Id.

         Counsel for Vazquez asked the VE if a person, according to how Vazquez is described in

the file, could perform the jobs she did previously, subject to the following limitations: limited to

lifting or carrying ten pounds occasionally and less than ten pounds frequently; needing to alternate

positions between standing, walking, or sitting every 20 minutes; never able to reach above her

shoulders; limited to handling and fingering occasionally. Tr. 53. The VE responded she could not.

Id. The VE then asked whether the limitation that this person required to alternate positions every

20 minutes meant that this individual would be off task at any point, or always on task. Id. Counsel

for Vazquez clarified that this meant this person would be off task for approximately three to five

minutes while changing positions. Id. The VE also stated that there would not be any work in the

national economy for this person. Id.

         The ALJ then asked the VE whether the person in the same hypothetical she had presented

before could perform the past work, subject to the following limitations: light, with occasional

climbing of ramps and stairs, never climbing ladders, ropes, or scaffolds; occasionally balancing,

stooping, kneeling, crouching, but never crawling; frequently handling and fingering, and

frequently reaching, pushing, and pulling with the upper extremities. Tr. 53. The VE responded

that such a person could perform the previous job of office clerk. Id.

         The ALJ announced her decision on August 13, 2018. Tr. 33. She determined that Vazquez

had not engaged in substantial gainful activity during the period from March 1, 2013 (Vazquez’s

alleged onset date), through June 30, 2016 (Vazquez’s date last insured). Tr. 24. The ALJ found

that Vazquez had the following severe impairments: cervical and lumbar degenerative disc disease,
             Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 10 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                                         10



carpal tunnel syndrome, and bronchial asthma. Id. The ALJ also found that Vazquez’s

hypertension and anxiety were not severe. Tr. 25-26. In determining that the hypertension was not

severe, the ALJ found that Vazquez’s condition did not impose more than minimal limitations on

her capacity to engage in basic work activities. Tr. 25. In determining that the anxiety was not

severe, the ALJ found that Vazquez’s medically determinable mental impairment caused no more

than mild limitations in any of the relevant functional areas. Tr. 26. Finally, the ALJ determined

that the fibromyalgia was not a medically determinable impairment because it did not meet the

criteria set forth in Sections II.A or II.B. Tr. 28. The ALJ arrived at this conclusion after finding

that Dr. Acevedo-Marty had not mentioned any trigger points, and that there were other conditions

accountable for Vazquez’s complaints of hands, cervical, lumbar, and leg pain. Tr. 27. The ALJ

also found that Vazquez had not presented six or more fibromyalgia symptoms or co-occurring

conditions. Tr. 28.

         The ALJ then found that although Vazquez had severe impairments, those did not meet or

equal a listing. Tr. 28. She then determined that Vazquez had the residual functional capacity to

perform light work,2 except that she could occasionally climb ramps and stairs, but never climb

ladders, ropes, and scaffolds; occasionally balance, stoop, kneel, and crouch, but never crawl; and

frequently handle, finger, push, pull, and reach with the upper extremities. Tr. 29. The ALJ found

that Vazquez’s medically determinable impairments could reasonably be expected to cause the

alleged symptoms, but the statements about the intensity, persistence and limiting effects of those

symptoms were not entirely consistent with the medical evidence and other evidence in the record.


         2
           “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires
a good deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm
or leg controls. To be considered capable of performing a full or wide range of light work, you must have the ability
to do substantially all of these activities. If someone can do light work, we determine that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for long
periods of time.” 20 C.F.R. § 404.1567(b).
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 11 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                        11



Tr. 31. As for the opinion evidence, the ALJ gave little weight to the opinion of Dr. Martino

because it was based on findings on a one-time evaluation and was inconsistent with the type of

treatment or objective findings. Tr. 31-32. The ALJ gave partial weight to the opinions of Dr.

Nieves and Dr. Ruiz, giving great weight to the portion of their opinions regarding Vazquez’s

exertional capacities and the assessed manipulative limitations, but finding that the overall medical

evidence justifies greater postural restrictions. Tr. 32. Next, the ALJ determined that through the

date last insured, Vazquez could perform her past relevant work as an office clerk. Id. Accordingly,

the ALJ found that Vazquez was not disabled under the Act. Tr. 33.

         The Appeals Council denied review, Tr. 1, and this action followed.

                                                       DISCUSSION

         Vazquez raises the following arguments: (1) the ALJ failed to properly analyze or account

for the diagnosis of fibromyalgia, choosing instead to favor her “lay person” medical opinion in

interpreting the raw data; (2) the symptoms, particularly the severity of the pain, were not properly

considered by the ALJ when determining the RFC; and (3) the ALJ failed to follow correct legal

standards when she discounted the opinion of treating physicians and medical consultants in favor

of her own “lay person’s” assessment and analysis of raw medical data. The Commissioner

maintains that substantial evidence supports the ALJ’s decision. I will address each argument in

turn.

         “Fibromyalgia is defined as [a] syndrome of chronic pain of musculoskeletal origin but

uncertain cause.” Rodríguez v. Comm'r of Soc. Sec., 2021 U.S. Dist. LEXIS 70631, at *9 (D.P.R.

Mar. 31, 2021) (internal citations omitted). The Commissioner has promulgated rules regarding

the analysis of fibromyalgia claims. See SSR 12-2p, 2012 SSR LEXIS 1. The rules lay out the

general criteria to establish that a person has a medically determinable impairment of fibromyalgia:
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 12 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                          12



         Generally, a person can establish that he or she has a [medically determinable
         impairment] of [fibromyalgia] by providing evidence from an acceptable medical
         source. A licensed physician (a medical or osteopathic doctor) is the only
         acceptable medical source who can provide such evidence. We cannot rely upon
         the physician's diagnosis alone. The evidence must document that the physician
         reviewed the person's medical history and conducted a physical exam. We will
         review the physician's treatment notes to see if they are consistent with the
         diagnosis of [fibromyalgia], determine whether the person's symptoms have
         improved, worsened, or remained stable over time, and establish the physician's
         assessment over time of the person's physical strength and functional abilities.

Id. at *3-4.

         More specifically, the rules provide that an individual will be found to have a medically

determinable impairment of fibromyalgia where a physician diagnoses fibromyalgia and provides

the evidence described in section II.A (based on the 1990 American College of Rheumatology

(“ACR”) Criteria for the Classification of Fibromyalgia) or section II.B (based on the 2010 ACR

Preliminary Diagnostic Criteria) of SSR 12-2p, 2012 SSR LEXIS 1. Id. at *4. Under the criteria

in section II.A the physician must provide evidence of:

         1.    A history of widespread pain that has persisted (or that persisted) for at least
         3 months. The pain may fluctuate in intensity and may not always be present.

         2.     At least 11 positive tender points on physical examination. The positive
         tender points must be found bilaterally and both above and below the waist.

         3.     Evidence that other disorders that could cause the symptoms or signs were
         excluded.

         Alternatively, under the criteria in section II.B the physician must provide evidence of:

         1.    A history of widespread pain that has persisted (or that persisted) for at least
         3 months. The pain may fluctuate in intensity and may not always be present.

         2.       Repeated manifestations of six or more fibromyalgia symptoms, signs, or
         co-occurring conditions, especially manifestations of fatigue, cognitive or memory
         problems (“fibro fog”), waking unrefreshed, depression, anxiety disorder, or
         irritable bowel syndrome.

         3.     Evidence that other disorders that could cause these repeated manifestations
         of symptoms, signs, or co-occurring conditions were excluded.
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 13 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                        13



Id. at *5-9.

         The ALJ concluded that the evidence in the record did not establish that fibromyalgia was

a medically determinable impairment “because it did not meet the criteria set forth in either section

II.A or section II.B.” Tr. 28. The ALJ considered the evidence of Dr. Acevedo’s diagnosis of

fibromyalgia but found that the diagnosis lacked any mention of trigger points. Tr. 27. The ALJ

also found that there was evidence of other disorders which could cause the symptoms or signs

that had not been excluded. Tr. 27 (“The objective medical evidence also showed right L5

radiculopathy, cervical and lumbar degenerative disc disease, and bilateral Carpal Tunnel

Syndrome (CTS) […] These conditions are accountable for the claimant’s complaints of hands,

cervical, lumbar and legs pain”). Based on these two findings, the ALJ determined that the criteria

in section II.A had not been met. Additionally, the ALJ determined that the criteria in section II.B

had not been met because Vazquez had not presented six or more fibromyalgia symptoms or co-

occurring conditions. Tr. 28.

         Vazquez argues that the ALJ chose to ignore the diagnoses of Dr. Acevedo and Dr. Marini

and instead replaced the diagnosis of fibromyalgia with her own “lay person’s” diagnosis. Docket

No. 10 at 13-14. Vazquez takes special issue with the ALJ’s finding that the criteria in section II.B

was not met because Vazquez did not present six or more fibromyalgia symptoms or co-occurring

conditions. Docket No. 10 at 17. According to Vazquez, that finding is “objectively wrong”

because the record contains evidence of more than six of the symptoms listed in the 2010 ACR

Preliminary Diagnostic Criteria. Id. at 17-8. The Commissioner responds that the ALJ did not

improperly replace Vazquez’s fibromyalgia diagnosis with her lay opinion, but instead evaluated

the condition under SSR 12-2p and found that the medical record “did not establish the presence

of the requisite findings to support fibromyalgia.” Docket No. 17 at 7.
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 14 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                       14



         The ALJ may conclude that fibromyalgia is a medically determinable impairment if the

record contains evidence meeting all three criteria in either section II.A or section II.B. See SSR

12-2p, 2012 SSR LEXIS 1 at *5-9. Vazquez takes issue with the ALJ’s finding regarding the

second criterion in section II.B but does not dispute the finding by the ALJ that there was evidence

of other disorders which could cause the symptoms or signs that had not been excluded. Vazquez

has the burden of proving fibromyalgia as a medically determinable impairment. See Dias v.

Colvin, 2018 U.S. Dist. LEXIS 26437, at *24-25 (D. Mass. Feb. 20, 2018) (“A fibromyalgia

diagnosis by a doctor, alone, does not satisfy a claimant's burden of proving fibromyalgia as a

medically determinable impairment”). Since Vazquez has not shown that all three criteria in

section II.B are met, I find that there is substantial evidence to support the ALJ’s finding that

fibromyalgia was not a medically determinable impairment. See Martell v. Comm'r of Soc. Sec.,

2019 U.S. Dist. LEXIS 213687, at *13 (D.P.R. Dec. 9, 2019) (holding that there was substantial

evidence supporting the ALJ’s decision to find that fibromyalgia was not a medically determinable

impairment because the doctor’s opinion did not include evidence that other disorders that could

cause the symptoms or signs were excluded).

         Vazquez’s second argument is that even if the court agrees with the conclusion of the ALJ

finding that fibromyalgia was not a medically determinable impairment, it should nonetheless hold

that the “ALJ failed to carefully consider and value [Vazquez’s] repeated complaint that she felt

severe constant pain,” and “did not adequately account for it in her RFC assessment.” Docket No.

10 at 19. The Commissioner responds that “the ALJ incorporated limitations into the RFC to

account for [Vazquez’s] cervical and lumbar pain, among other issues, which are the same

limitations that would be needed due to pain from fibromyalgia.” Docket No. 17 at 10.
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 15 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                          15



         The First Circuit in Avery laid out a list of factors that ALJs must considering in evaluating

a claimant’s subjective complaints of pain. Avery v. Sec’y of Health and Human Servs., 797 F.2d

19, 29 (1st Cir. 1986); see Santiago-Ruiz v. Astrue, No. 05-2270 (JP), 2010 U.S. Dist. LEXIS

89126, at *13 (D.P.R. Aug. 26, 2010). These are known as the Avery factors, and they include:

         (1) the individual's daily activities;

         (2) the location, duration, frequency, and intensity of the individual's pain or other
             symptoms;

         (3) factors that precipitate and aggravate the symptoms;

         (4) the type, dosage, effectiveness, and side effects of any medication the individual
             takes or has taken to alleviate the pain or other symptoms;

         (5) treatment, other than medication, the individual receives or has received for
             relief of pain or other symptoms;

         (6) any measures other than treatment the individual uses or has used to relieve pain
             or other symptoms; and

         (7) any other factors concerning the individual's functional limitations and
         restrictions due to pain or other symptoms. Id.

         This does not mean, however, that ALJs must “slavishly discuss all factors relevant to

analysis of a claimant’s credibility and complaints of pain in order to make a supportable

credibility finding.” See Mercado v. Comm'r of Soc. Sec., No. 19-1843 (MEL), 2021 U.S. Dist.

LEXIS 64774, at *25 (D.P.R. Mar. 31, 2021) (internal citations omitted). Instead, it is sufficient

that the ALJ show a full consideration of the factors in her opinion, even where she does not

mechanically enumerate each factor. Id.

         In the instant case, the ALJ concluded that “the objective medical evidence showing right

L5 radiculopathy, cervical and lumbar degenerative disc disease and CTS […] supports the

claimant’s symptoms of pain and limited mobility.” Tr. 31. At the same time, the ALJ found that

“the findings evidenced by the medical records are not consistent with the alleged extent of
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 16 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                        16



limitations.” Id. The ALJ arrived at that conclusion after considering Vazquez’s visits to Dr.

Acevedo-Marty, Tr. 30-31, as well as Vazquez’s reported pain in her neck, and low back, shoulder

pain, problems reaching and elevating her arms above shoulder level, and inability to lift weight,

or stand or walk for more than 15 minutes. Tr. 29. The ALJ also considered that Vazquez reported

that she did not receive any treatment besides medications, Tr. 50, and that she “did not require

emergency room treatment due to severe pain,” “was treated conservatively with pain

medications,” and “engaged in light household work and […] drove.” Tr. 31. In addition,

Vazquez’s “physical examinations mostly evidenced unremarkable findings.” Id. In sum, contrary

to Vazquez’s argument, the ALJ clearly considered her complaints of pain in both the hearing and

the decision. See Mercado, 2021 U.S. Dist. LEXIS 64774, at *27.

         Vazquez also argues that the ALJ “erroneously and arbitrarily discounted the opinion of

treating physicians and medical consultants in favor of her own ‘lay person’s’ assessment and

analysis of raw medical data.” Docket No. 10 at 19-20. More specifically, Vazquez asserts that the

ALJ discarded or gave little weight to the opinions of Dr. Acevedo and Dr. Martino, and that this

“prevented the ALJ from presenting the VE with hypotheticals that accounted for all of plaintiff’s

RFC limitations and restrictions.” Docket No. 17 at 22-4. The Commissioner responds that the

ALJ’s RFC finding is supported by substantial evidence. Docket No. 17 at 15.

         First, Vazquez simply repeats her allegation regarding the opinion of Dr. Acevedo. That is,

that the ALJ ignored Dr. Acevedo’s findings regarding Vazquez’s fibromyalgia. Docket No. 10 at

22. Since I have already concluded that the record contains substantial evidence to support the

ALJ’s finding on this issue, I do not need to address it further.

         Regarding the opinion of Dr. Martino indicating that Vazquez had limited hands function,

Vazquez raises at least three points. First, that consultants like Dr. Martino usually opine based on
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 17 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                       17



one examination. Docket No. 10 at 23. Second, that the ALJ minimized the findings of Dr. Martino

because they were based on only one examination but proceeded to give “significant [sic] more

weight to the opinions of two non-examining physicians.” Id. Finally, that Dr. Martino’s opinion

is not “inconsistent with the type of treatment or objective findings” because Dr. Martino included

“charts and evidence of the examination he performed on the plaintiff.” Id. None of those

arguments merits reversal.

         "A treating source's opinion on the question of the severity of an impairment will be given

controlling weight so long as it is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record."

Lozada-Miranda v. Comm'r of Soc. Sec., No. 3:18-CV-01410, 2020 U.S. Dist. LEXIS 145291, at

*13 (D.P.R. Aug. 11, 2020) (internal citations omitted). “Where an ALJ does not give controlling

weight to a treating physician's opinion, he must determine how much weight to accord the opinion

based on the following factors: 1) length of treatment relationship and frequency of examination;

2) nature and extent of the treatment relationship; 3) how well supported the conclusion is by

relevant evidence; 4) how consistent the opinion is with the record as a whole; [and] 5) how

specialized the knowledge is of the treating physician.” Id. at 14. Importantly, however, the ALJ

does not need to discuss each factor, but rather must provide “‘good reasons’ for the weight

afforded to a treating source’s medical opinion.” Id.

         “The opinion of other examining or non-examining sources are accorded weight based on

the extent to which they are supported by relevant evidence, whether they are consistent with the

rest of the medical record, the level of specialized knowledge demonstrated by the source, and any

other factors deemed by the ALJ to be relevant to the particular inquiry.” Lozada-Miranda, 2020

U.S. Dist. LEXIS 145291, at *14-15 (citations omitted); see also 20 C.F.R. § 404.1527(c). “The
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 18 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                          18



opinion of a non-treating physician may satisfy the substantial evidence standard where an ALJ

determines not to give controlling weight to a treating physician’s opinion and it is clear that the

non-treating examiner reviewed the claimant’s medical findings with care.” Lozada-Miranda,

2020 U.S. Dist. LEXIS 145291, at *14-15 (citations omitted). Ultimately, “the responsibility for

weighing conflicting evidence, where reasonable minds could differ as to the outcome, falls on the

… ALJ.” Seavey v. Barnhart, 276 F.3d 1, 10 (1st Cir. 2001).

         The ALJ provided sufficiently good reasons in support of her decision to give little weight

to the portion of Dr. Martino’s opinion indicating that Vazquez had limited hand functions. First,

as stated by the ALJ, Dr. Martino reached this conclusion after a one-time evaluation of Vazquez.

Tr. 31, 450. The ALJ is permitted to give less weight to the medical opinion of a non-treating

source depending on the length of treatment relationship, and the nature and extent of the treatment

relationship. 20 C.F.R. § 404.1527(c). Moreover, Dr. Martino’s opinion stood in contrast with the

numerous examinations conducted by Dr. Acevedo. Vazquez was reported to have adequate

strength (5/5) in all extremities in examinations conducted by Dr. Acevedo between February 2013

and March 2016. Tr. 419, 422, 424. Dr. Acevedo did not report any limitation in hands functions

during these visits or during a visit in August 2016, after Vazquez’s date last insured. Tr. 519. Dr.

Acevedo only reported diminished handgrip (4/5) following visits on February 2017 and August

2017, Tr. 509, 513, and the ALJ accommodated these findings, also in Dr. Martino’s report, by

limiting Vazquez to frequent manipulative activities. Tr. 32. The ALJ is not required to give

controlling weight to the opinion of a non-treating source where it is inconsistent with the other

substantial evidence in the case record. 20 C.F.R. § 404.1527(c)(2). Contrary to Vazquez’s

assertion, the ALJ did not err in assigning little value weight to the portion of Dr. Martino’s opinion

indicating that Vazquez had limited hands functions. Instead, the ALJ properly exercised her
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 19 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                            19



general responsibility to resolve conflicts of evidence in determining the ultimate question of

disability. Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir. 2018) (internal citations omitted).

         The ALJ’s finding of frequent handling and fingering is also supported by substantial

evidence. This decision was based on the medical opinion of Dr. Nieves and Dr. Ruiz, who both

recommended that the ALJ limit Vazquez’s use of her hands after reviewing the totality of the

record but found she could use both hands frequently, Tr. 32, as well as the ALJ’s review of the

longitudinal medical evidence in the record. See Tr. 30-1 (reviewing the findings of Drs. Acevedo,

Marini, and Martino regarding Vazquez’s musculoskeletal limitations).

         Finally, the assertion by Vazquez that hypotheticals presented by the ALJ did not

adequately or accurately depict all of Vazquez’s limitations is moot because Vazquez has failed to

show that the ALJ erred in arriving at the RFC. An ALJ’s hypotheticals to a VE “should convey

the claimant’s limitations precisely in order to yield relevant responses.” Maldonado v. Sec'y of

Health & Human Servs., 972 F.2d 337 (1st Cir. 1992); see also Cooper v. Bowen, 880 F.2d 1152,

1158 n.13 (9th Cir. 1989) (VE’s testimony cannot “constitute substantial evidence to support an

ALJ’s determination as to a claimant’s disability status unless it accurately reflects all the

claimant’s limitations”). For “a vocational expert’s answer to a hypothetical question to be

relevant, the inputs into that hypothetical must correspond to conclusions that are supported by the

outputs from the medical authorities.” Arocho v. Sec'y of Health & Human Servs., 670 F.2d 374,

375 (1st Cir. 1982). But hypothetical questions need only “reasonably incorporate[] the disabilities

recognized by the ALJ.” Velez-Pantoja v. Astrue 786 F. Supp. 2d 464, 469 (D.P.R. 2010) (internal

quotations omitted) (emphasis in original).

         Vazquez has failed to show that the ALJ erred in finding that that fibromyalgia was not a

medically determinable impairment or in assigning little weight to the portion of Dr. Martino’s
          Case 3:19-cv-01822-BJM Document 18 Filed 07/29/21 Page 20 of 20
Vazquez v. Commissioner of Social Security, Civil No. 19-1822 (BJM)                      20



opinion indicating that Vazquez had limited hands functions. Furthermore, the record shows that

the hypotheticals presented by the ALJ were based on the medical opinions of Dr. Nieves and Dr.

Ruiz, as well as the ALJ’s review of the overall medical evidence. Tr. 32, 195. Therefore, I find

that the hypotheticals presented by the ALJ were appropriate.

                                                      CONCLUSION

              For the foregoing reasons, the Commissioner’s decision is AFFIRMED.

              IT IS SO ORDERED.
              In San Juan, Puerto Rico, this 29th day of July, 2021.


                                                        S/Bruce J. McGiverin
                                                        BRUCE J. MCGIVERIN
                                                        United States Magistrate Judge
